Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama (9,650,061).
	Regarding claims 1-2, Katayama discloses a walking aid vehicle comprising: 
	a vehicle body (10) having a forward-backward direction and a width direction; 
	driving wheels (33) being driven by a drive motor (35) mounted on the vehicle body; 	trailing wheels (31) provided away from the driving wheels in the forward-backward direction of the vehicle body (see Fig. 1); 
	an operation part (20) provided on an upper portion of the vehicle body to be grasped by a user in a walking posture; 
	means for detecting an operation force applied to the operation part (52); and 	inclination detection means for detecting an inclination of the vehicle body (53), 	wherein when an advance direction inclination detected by the inclination detection means is less than a threshold, a normal control is performed, the normal control generating a normal direction torque in the drive motor responsive to an operation of pushing the operation part forward and generating a reverse direction torque in the drive motor responsive to an operation of pulling the operation part rearward (see Col. 14, lines 36-67 describing the normal operation); and
	when the advance direction inclination detected by the inclination detection means is equal to or greater than the threshold and the operation of pushing the operation part forward is detected (see Fig. 5A), a shift to a pull control is made, the pull control generating the normal direction torque in the drive motor responsive to an operation force for pulling the operation part (see e.g., Col. 16, lines 25-57 describing the uphill pull assist operation); 
	wherein the shift to the pull control is made when the advance direction inclination detected by the inclination detection means reaches a first threshold or more and an operation force for pushing the operation part forward reaches a first predetermined value or more, and deceleration is caused when the operation force for pulling the operation part reaches a second predetermined value or more during the pull control (see Col. 19, lines 3-34 describing how the system is decelerated when the pulling force for a given angle is exceeded).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Katayama or, in the alternative, under 35 U.S.C. 103 as obvious over Katayama.
Regarding claims 3-11, as discussed above, Katayama discloses that the device includes force and inclination sensors to monitor whether the force applied to the handlebar for a given uphill inclination angle falls within given thresholds and that the system transitions between normal pulling, inclined pulling, decelerating/braking on the uphill, and stopping based on the detected inputs. The limitations recited in claims 3-11 provide various thresholds that result in a transition between the various operating states, and which necessarily occur during the recited operations related to the device’s control during the uphill travelling shown in Fig. 5A.  Even if these limitations are not implicit to the disclosure. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the uphill pulling control strategy of Katayama to transition between the various conditions detected by the inclination and force sensors to safely transition the walking aid to and from the normal operating mode from the safer/slower aid conditions to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., -------transitioning back and forth from a normal operation to a threat/safety operation when sensors detect a possibly dangerous situation) to known devices (e.g., walking aids having situational awareness sensors) ready for improvement to yield predictable results (e.g., a device that will operate normal until a detected condition causes the device to increase the amount of aid given to the user and then returning to a normal operating condition when the sensors detect that the user no longer needs any additional assistance).
Claim 12 is rejected under 35 U.S.C. 103 as obvious over Katayama in view of Bramsiepe et al. (US 2017/0326019).
	Regarding claim 12, Katayama does not disclose that the walking aid includes a folding seat and can transition to a motorized wheelchair.
	Bramsiepe teaches another motorized walking assistance device (see e.g., Figs. 2A and 2D) including a folding seat (9; see Fig. 3).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the walking aid of Katayama to including foldable seat to allow a user to sit and drive the device like a wheelchair to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., adding user supports/rests to rehabilitation-type device used by the infirm) to known devices (e.g., walking aids) ready for improvement to yield predictable results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE CLEMMONS/Primary Examiner, Art Unit 3618